DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Pub.2021/0359796) in view of Lunttila et al. (US Pub.2020/0304248).
In claims 1,9,17, Zhang discloses a method comprising: determining, by a wireless device: an initial timing of a first hybrid automatic repeat request (HARQ) feedback (see par[0035-0038] a UE receives PDSCH from a BS to configure HARQ feedback timing during X previous slots of a previous COT 1 shown in fig.2 ); and a first timing of one or more second HARQ feedbacks (see par0038] the UE is also configured with another HARQ corresponding to a slot in the current COT2); determining to defer the first HARQ feedback from the initial timing to the first timing based on the initial timing overlapping with one or more downlink symbols ( see par[0039-0043] the UE reports the HARQ corresponding to the last x slots in another slot because during the generation of the HARQ codebook, it is detected that the processing of PDSCH of the time slot n in the HARQ feedback time cannot be completed (initial timing overlaps with downlink symbols)); transmitting, in the first timing, a HARQ feedback codebook comprising the first HARQ feedback and the one or more second HARQ feedbacks (see par[0038,0046] the UE arranges the first sub-codebook carrying the first HARQ and the second sub-codebook carrying the second HARQ in an order time sequence to transmit the HARQ sub-codebooks to the base station).
Zhang does not disclose the first HARQ feedback is position in an ordered after one or more second positions of the one or more second HARQ feedbacks based on the feedback deferred.
Examiner notes that the claimed limitation does not clearly indicate whether “the initial timing or the first timing” is occurring first. Therefore, examiner relies on Lunttila et al. to discloses in fig.6 par[0055-0056] a UE is scheduled to receive DL data PDSCH on subframes 1 and 4. The UE, rather than transmitting ACK/NACKs on uplink subframe 5, delays a specific acknowledgement feedback transmission to N+6 which is later than the minimum  feedback transmission timing N+4 in order to avoid ACK collisions  ( defer HARQ from initial timing to first timing to position one  first HARQ feedback is position in an ordered after one or more second positions of the one or more second HARQ feedbacks based on the feedback deferred).
Therefore, It is obvious to one skilled in the art before the filing date of the claimed invention to combine the teaching by Lunttila with that of Zhang to position the deferred HARQ after the Non-deferred HARQ to acknowledge priority data first. 
In claims 2,10,18 Zhang discloses the first timing does not comprise a downlink symbol (see par[0034-0035] the Ue is configured to receive PDSCH in previous slot ( downlink symbols in initial slot) of COT 1. There is no indication that PDSCH is received at slot in COT2).
In claims 3,11,19 Zhang discloses wherein the one or more second HARQ feedbacks are not deferred (see par[0038,0044] second sub-codebook is used to feedback HARQ corresponding to a slot in the current COT 2).
In claims 4,12 Zhang discloses determining a first order of one or more first
HARQ feedbacks in the HARQ feedback codebook (see par[0038,0046] the UE arranges the first sub-codebook carrying the first HARQ and the second sub-codebook carrying the second HARQ in an order time sequence that the base station would process the first sub-codebook, and then processes the second sub-codebook), wherein the one or more first HARQ feedbacks are deferred from one or more initial timings to the first timing (see par[0039-0042] the UE reports the HARQ corresponding to the last x slots (initial timing) in another slot (first timing)).
In claims 8,16,20 Zhang discloses the first position is after the one or more second positions further based on the one or more second HARQ feedbacks being scheduled for initial transmission in the first timing (see par[0038] the sub-codebook is used to feedback HARQ corresponds to a slot (first timing) in current COT2).
In claims 5,13 Zhang discloses one or more first positions, of the one or more first HARQ feedbacks in the HARQ feedback codebook, are based on the first order ( see para[0046- 0047] UE arranges the first sub-codebook carrying the first HARQ followed by the second sub-codebook carrying the second HARQ in an order time sequence to transmit the HARQ sub-codebooks to the base station).
 In claims 6,14 Zhang discloses the one or more first HARQ feedbacks are appended to the one or more second HARQ feedbacks (see para[0047] UE sets the first sub-codebook carrying the first HARQ before the second sub-codebook carrying the second HARQ in an order time sequence to transmit the HARQ sub-codebooks to the base station).
 In claims 7,15 Zhang does not determining a second order of the one or more second HARQ feedbacks, wherein the one or more second positions are based on the second order. Lunttila et al. to discloses in fig.6 par[0055-0056] a UE is scheduled to receive DL data PDSCH on subframes 1 and 4. The UE, rather than transmitting ACK/NACKs on uplink subframe 5, delays a specific acknowledgement feedback transmission to N+6 which is later than the minimum  feedback transmission timing N+4 in order to avoid ACK collisions  ( determining second order of one or more second HARQ feedbacks). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Lunttila et al. with that of Zhang to arrange a second order of second HARQs corresponding to cell indexes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Berrgstrom et al. ( US Pub.2018/0262302; Wireless device, a network Node and Methods Therein For HARQ Feedback Prioritization);
Liu et al. (US Pub.2019/0123861; Method and Apparatus of Obtaining Feedback of HARQ Acknowledgement Information).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413